Citation Nr: 9923758	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran retired from military service in June 1969, after 
20 years total active service.  

This matter is before the Board of Veterans' Appeals (Board), 
on appeal from a March 1997 decision on waiver of 
indebtedness by the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  Initially, 
the amount of the debt in question was $27,504.07, but the 
Committee waived $17,000 of the debt, thereby reducing the 
amount of indebtedness at issue to $10,504.07.  

This matter was previously before the Board in October 1998, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the directives of the October 1998 
remand, to the extent permitted by the cooperation of the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the Board concludes that a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In January 1986, the veteran and his spouse jointly 
purchased a house in Helendale, California, using a home 
loan, which was guaranteed in part by VA.  

2.  Records show that a notice of default was issued in 
November 1993 with the date of default shown as September 1, 
1993.  Efforts to refund or reinstate the loan were 
unsuccessful and foreclosure proceedings were initiated.  

3.  In January 1995, the property was sold for an amount less 
than the unpaid principal balance, accrued interest, and 
expenses of foreclosure.  

4.  VA paid the lender's loan guaranty claim, and the related 
debt to the government, in the amount of $27,504.07, plus 
interest, was charged to the appellant.  

5.  The Committee waived recovery of $17,000 of the loan 
guaranty indebtedness in a March 1997 decision.

6.  The evidence demonstrates that the veteran was at least 
partially at fault in the creation of the debt and that 
recovery of the remaining charged indebtedness of $10,507.07 
from the veteran would not be against the standards of 
"equity and good conscience."


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2. Recovery of the charged loan guaranty indebtedness would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991);  38 C.F.R. §§ 1.964, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran is seeking waiver of recovery of 
loan guaranty indebtedness in the amount of $10,504.07, plus 
accrued interest.  In January 1986, the veteran and his 
spouse jointly purchased a house in Helendale, California, 
using a home loan, which was guaranteed in part by VA.  A 
notice of default was issued in November 1993 with the date 
of default shown as September 1, 1993.

In a January 1994 letter, the veteran's spouse noted that 
they were unable to bring their two month mortgage 
delinquency up to date.  She reported that the veteran had 
undergone surgeries in late 1990, and did not return to work 
until late 1991.  Thereafter, he had lost his job in December 
1991, and had not worked since.  In accompanying material, 
the couple reported that there was a $78,000 second mortgage 
on the property with approximately $62,000 remaining to be 
paid and with a monthly payment of $938.  Moreover, it was 
reported that the second mortgage holder was willing to 
subordinate.  It was also reported that they had been 
adjudicated bankrupt in December 1992.  

In February 1994, the RO advised the first-mortgage holder 
that no further action should be taken by them on foreclosure 
as the VA was considering the loan for refunding (VA 
purchases the note from the first-mortgager holder and takes 
over the refunded mortgage) under 38 C.F.R. § 36.4318.  Later 
that same month, the RO sought the second-mortgage holder's 
approval with respect to the proposed refunding.  In a 
response received in April 1994, the second-mortgage holder 
disapproved of the refunding as the veteran's account with 
them was two month's past due.  In light of the disapproval 
by the second-mortgage holder, the VA's attempt to refund the 
loan was dropped in April 1994.  

In May 1994, the RO advised the veteran that his request for 
refunding had been denied as the second-mortgage holder would 
not give approval since the veteran's account with them was 
delinquent.  The RO also advised the first-mortgage holder to 
proceed with foreclosure if the veteran's account with them 
was still delinquent.  
Foreclosure was accomplished and an initial indebtedness of 
$27,504.07 resulted for the veteran.  

A request for waiver of collection of the indebtedness was 
received in August 1996.  A March 1997 VA Form 20-5655, 
Financial Status Report, showed the veteran was retired and 
his spouse was employed as a nurse.  Their combined monthly 
net income was reported as $4,085.  Total monthly expenses 
were shown as $3,834, and included the following: $850 for 
rent; $500 for food and cleaning products; $450 for utilities 
and heat; $60 for phone; $100 for cellular phone; $265.21 for 
various insurance payments; $100 for "Burial Neptune 
Society;" $44.59 for cable television; $40 for garbage; $200 
for gasoline; and $1,225 in installment payments.  This left 
a monthly balance of $250.  It is further noted that their 
installment contracts and other debts were listed as the 
following: their car, with an original debt of $7,000, a 
remaining debt of $6,000, and monthly payments of $250; a 
department store, with an original debt of $4,000, a 
remaining debt of $3,000, and monthly payments of $100; 
MasterCard, with an original debt of $2,000, a remaining debt 
of $1,900, and monthly payments of $100; a debt to a personal 
friend, which was originally $2,000, with a remaining debt of 
$400, and monthly payments of $200; an appliance store, with 
an original debt of $1,000, a remaining debt of $800, and 
monthly payments of $75; and hospital expenses not covered by 
insurance, with a remaining debt of $3,000, and monthly 
payments of $500.  Regarding their assets, the veteran and 
his spouse reported $100 in a savings account, $300 in a 
checking account, and their car which was worth $3,000.

In the March 1997 decision waiving $17,000, the Committee 
noted that there was mitigation of fault based on the 
veteran's illness and subsequent unemployment.  However, it 
was further noted that half of the installment payments would 
be paid in a year and the rest within 30 months.  Therefore, 
this would allow payment of the remaining debt without undue 
hardship.  

The veteran appealed the Committee's decision to the Board, 
seeking waiver of collection of the remaining debt of 
$10,504.07.  In support of this request, the veteran and his 
spouse submitted additional statements concerning their 
financial difficulties along with the resubmission of their 
March 1997 financial status report.  In the July 1997 
Substantive Appeal, the couple indicated that while their 
installment debts would be paid off in 30 months, they kept 
accumulating new debt.  It was contended that in 30 months 
the veteran's spouse would be 59 and the subsequent repayment 
of their VA debt could well ruin their retirement years.  
They also pointed out that it was difficult to pay off their 
credit card debts since only part of the payment went toward 
lowering the debt principal with the rest applied as 
interest.  

When the case came before the Board in October 1998, it was 
noted that the veteran had argued, in effect, that the March 
1997 Financial Status Report did not present an accurate 
picture of his family's financial status.  Specifically, that 
there was no surplus of $250 each month as reflected by the 
Report.  Rather, his income was not sufficient to meet 
current expenses and that credit cards were used to make up 
the difference.  It was further noted that the veteran 
indicated that the Federal tax withholding from his wife's 
earnings was inadequate and that an additional debt to the 
Government was accruing each month for unpaid Federal taxes.  
Additionally, it was noted on the Report that additional 
debts for medical expenses of more than $5,000 would become 
due in the near future.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim and to ensure his receipt of full due 
process, the case was remanded in order for the veteran to 
complete an up-to-date Financial Status Report.  
Additionally, the veteran was to be given the opportunity to 
submit all additional records and/or other information which 
might clarify his ability to repay the debt to the VA, to 
include any medical information as to his current condition.

Following the Board's remand, the RO sent a development 
letter to the veteran in November 1998.  This letter noted 
that a new Financial Status Report form was enclosed, and the 
veteran was requested to provide the information specified in 
the Board's remand within sixty days.  

No updated financial status report was ever received from the 
veteran.  The only additional evidence received was a credit 
report, dated in March 1999.  This report shows that the 
veteran was being assisted by a credit counseling service.  
This report does not show the amount of the couple's combined 
monthly net income, the amount of their monthly payments for 
food and other basic necessities, or the amount of their 
assets.

In a March 1999 Supplemental Statement of the Case, the 
Committee confirmed and continued the denial of waiver of 
recovery of loan guaranty indebtedness in the amount of 
$10,504.07, plus accrued interest.


Legal Criteria.  The law and regulations authorize a waiver 
of collection of a loan guaranty indebtedness from an 
appellant where he or she has been found to be free from an 
indication of fraud, misrepresentation, or bad faith, and 
both of the following factors are found to exist: (1) After 
default there was a loss of the property which constituted 
security for the loan, and (2) collection of the indebtedness 
would be against equity and good conscience. 38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.964(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the benefits were intended debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965.


Analysis.  As a preliminary matter, the Board notes that the 
Committee found the veteran to be free from any indication of 
fraud, misrepresentation or bad faith.  Furthermore, the 
veteran has not contested the validity of the debt.  Thus, 
the Board will only consider whether equity and good 
conscience permits a favorable waiver decision.

In granting the veteran waiver of recovery of $17,000 - which 
the Board notes is over 60 percent of the amount of the 
original indebtedness - the Committee recognized the 
mitigating circumstances surrounding the creation of the 
debt.  As a result of this action, the veteran's debt burden 
to VA was substantially reduced.  The Board is of the opinion 
that this reduction of the veteran's debt responds to the 
arguments with respect to the circumstances contributing to 
his mortgage payment delinquency.   However, the veteran's 
own fault and liability must still be addressed in 
considering the request for waiver of collection of the 
remaining indebtedness.  

With respect to the element of fault, the evidence of record 
indicates that the VA attempted to refund the veteran's loan, 
but this was prevented by the disapproval of the second-
mortgage holder, since the veteran was behind in his payments 
to them.  The veteran in his quest for refunding had 
previously indicated that the second-mortgage holder was 
willing to subordinate.  The RO tried to accommodate the 
veteran, but the veteran failed to meet the standards of the 
second-mortgage holder by falling behind in his payments to 
them.  It is neither contended nor shown that any attempt was 
made by the veteran to correct this problem in order to allow 
the refunding to go forward.

The Board notes that veteran had an underlying obligation to 
comply with the provisions of his home loan, but this was an 
obligation which he failed to meet through his failure to see 
that timely payments of the amounts due were made.  While 
there were mitigating circumstances in the creation of the 
debt, the veteran appears to have had some degree of control 
over correcting the default through refunding, but he failed 
to act to resolve the problem.  Thus, the Board finds 
evidence of fault on the part of the veteran in the creation 
of the loan guaranty indebtedness.  

Furthermore, after reviewing the record on appeal, the Board 
can find no indication in the evidence of record that the 
action or inaction of the VA contributed in any way to the 
loss of the property.  The RO attempted to assist the veteran 
by a refunding of the loan, but was unable to do so because 
of the second-mortgage holder's refusal due to the veteran's 
being behind in his payments to them.  Moreover, the Board 
notes that it appears that foreclosure was accomplished with 
minimal delay after the default by the veteran and his 
spouse. 

The Board notes that the veteran and his spouse have 
continuously asserted that recovery of the home loan 
indebtedness would result in undue financial hardship.  In 
support of this contention, they have submitted financial 
statements, the most recent of which was the March 1997 
Financial Status Report.  As noted above, the veteran did not 
respond to the RO's development letter requesting an up-to-
date Financial Status Report.  The only evidence added to the 
record is the March 1999 credit report, which does not 
provide information as to the veteran's family income, the 
amount of their monthly payments for food and other basic 
necessities, or the amount of their assets.  Accordingly, the 
Board must rely upon the information provided in the March 
1997 Report.

As stated above, the March 1997 Financial Status Report shows 
that the couple's monthly income approximates their monthly 
expenses with a surplus of about $250.  The information 
provided about their monthly installment payments in the 
March 1997 Report shows that a number of these debts should 
now be substantially reduced, if not already paid off.  
Therefore, it would appear that the current installment 
payments could be easily adjusted to allow similar monthly 
payments on the VA obligation and that as the other debts are 
paid off additional funds could be designated toward reducing 
the VA debt without depriving the veteran and his family of 
the basic necessities. 

The Board acknowledges the contentions presented by the 
veteran and his spouse, including those in the July 1997 
Substantive Appeal, that the March 1997 Financial Status 
Report does not accurately represent their financial 
situation.  However, as stated above, the veteran did not 
comply with the RO's request to submit an up-to-date 
Financial Status Report in support of these contentions.  
Consequently, the Board finds that the evidence of record 
does not indicate that the veteran cannot repay the loan 
guaranty indebtedness, particularly if he is allowed to make 
payments in installments over a period of time.  See 38 
C.F.R. § 1.917.  

The Board also concludes that failure by the veteran to make 
restitution would result in unjust enrichment.  For the 
reasons stated above, the Board has determined that the 
veteran was at least partially at fault in the creation of 
the debt, and that the evidence does not show that recovery 
of the indebtedness would deprive the veteran and his family 
of the basic necessities.  In this regard, the Board notes 
that once the necessary living expenses have been met, the 
debtor will be expected to accord a government debt the same 
regard given any other debt.  See Stone v. Derwinski, 2 Vet. 
App. 56, 58 (1992).  

The Board finds that the evidence does not indicate that 
recovering the loan guaranty debt would in any way defeat the 
purpose of the laws and regulations providing home loans to 
veterans, nor does the evidence show that the veteran relied 
upon VA to his detriment.  Therefore, neither of these 
principles are applicable to the instant case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that recovery of the loan 
guaranty indebtedness would not be against the standards of 
equity and good conscience.  Accordingly, the veteran's 
request for a waiver of the remaining debt of $10,504.07, 
plus accrued interest, must be denied.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

